The defendant’s motion to review the order of the trial court granting the state’s motion for ,an extension of time within which to file a counter finding in the appeal from the Superior Court in New Haven County having been considered is denied in the absence of a finding. See Practice Book § 694, as amended.
The defendant’s motion to set aside the judgment of the trial court in the appeal from the Superior *821Court in New Haven County is granted unless the state’s counter finding is filed on or before December 3,1973.
Submitted October 15
decided October 31, 1973
John R. Williams, special public defender, in support of the motions.